Judgment, Supreme Court, New York County (James Yates, J.), rendered December 16, 1992, convicting defendant, after a jury trial, of rape in the first degree, criminal possession of a weapon in the third degree (two counts), and assault in the third degree, and sentencing him to concurrent prison terms of 6 to 12 years, 2 to 4 years, 2 to 4 years and 1 year, respectively, and conditionally dismissed a criminal mischief count, unanimously affirmed.
Defendant’s claim that the trial court’s "two inference” charge diluted the People’s burden of proof is unpreserved for appellate review as a matter of law (CPL 470.05), and we decline to review it in the interest of justice. Were we to review the claim, we would find that the charge read as whole, adequately conveyed the appropriate standard of proof (see, People v Cameron, 201 AD2d 401, lv denied 83 NY2d 869; People v Taik Kwung, 186 AD2d 365, lv denied 81 NY2d 766). Concur—Rosenberger, J. P., Wallach, Asch and Tom, JJ.